Case 8:19-cv-02408-JLS-ADS Document 26 Filed 07/08/20 Page1iofi1 Page ID #:74

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA JS-6

CIVIL MINUTES — GENERAL

 

 

 

Case No. SACV 19-02408-JLS (ADSx) Date July 8, 2020
Title Ruben Paul Gonzales et al v. Moros Cuban Restaurant et al
PRESENT:

HONORABLE JOSEPHINE L. STATON, UNITED STATES DISTRICT JUDGE

Melissa Kunig Not Reported
Deputy Clerk Court Reporter

ATTORNEYS PRESENT FOR PLAINTIFF: ATTORNEYS PRESENT FOR DEFENDANT:
None Present None Present

PROCEEDINGS: (IN CHAMBERS) ORDER DISMISSING ACTION FOR LACK OF
PROSECUTION FOR FAILURE TO COMPLY WITH THE COURT’S
ORDER

This action was filed on December 13, 2019. On June 22, 2020, the Court issued a
minute order which ordered Plaintiff to show cause in writing on or before June 29, 2020 why
this action should not be dismissed for lack of prosecution. Plaintiff has failed to respond to
the Court's Order. Therefore, the Court ORDERS that this action is dismissed without
prejudice for lack of prosecution and for failure to comply with the Orders of the Court.

The Court further orders the Order to Show Cause [25] issued on June 22, 2020
discharged.

 

Initials of Deputy Clerk mku

 

cc:

 

CV-90 (06/04) CIVIL MINUTES - GENERAL Page 1 of 1
